                                                                                                                     Case 3:19-cv-08012-JZB Document 1 Filed 01/15/19 Page 1 of 16



                                                                                                              1   James Weiler; AZ Bar No. 034371
                                                                                                                  Michael Zoldan; AZ Bar No. 028128
                                                                                                              2
                                                                                                                  Jessica Miller; AZ Bar No. 031005
                                                                                                              3   ZOLDAN LAW GROUP, PLLC
                                                                                                                  14500 N. Northsight Blvd., Suite 133
                                                                                                              4   Scottsdale, AZ 85260
                                                                                                              5   Tel & Fax: 480.442.3410
                                                                                                                  jweiler@zoldangroup.com
                                                                                                              6   mzoldan@zoldangroup.com
                                                                                                                  jmiller@zoldangroup.com
                                                                                                              7
                                                                                                              8   Attorneys for Plaintiff
                                                                                                                  Patti King
                                                                                                              9
                                                                                                             10                             UNITED STATES DISTRICT COURT

                                                                                                             11                                     DISTRICT OF ARIZONA
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
                               Tel & Fax : 4 8 0 .4 4 2.34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  Patti King, an Arizona resident,                                Case No.
                                                                                                             13
                                                                                                                                       Plaintiff,
                                                                                                             14                                                                COMPLAINT
                                                                                                                         v.
                                                                                                             15
                                                                                                                  Diamond      Resorts      International                 (Jury Trial Requested)
                                                                                                             16
                                                                                                                  Marketing, Inc., a Delaware Corporation,
                                                                                                             17
                                                                                                                                       Defendant.
                                                                                                             18
                                                                                                             19
                                                                                                                         Plaintiff Patti King (“Plaintiff”), for her Complaint against Defendant Diamond
                                                                                                             20
                                                                                                                  Resorts International Marketing, Inc., (“Defendant”) hereby alleges as follows:
                                                                                                             21
                                                                                                             22                                            PARTIES
                                                                                                             23          1.     Plaintiff is, and at all times relevant hereto was, a resident of Yavapai County,
                                                                                                             24
                                                                                                                  Arizona.
                                                                                                             25
                                                                                                                         2.     Upon information and belief, Defendant is a Delaware Corporation, which is
                                                                                                             26
                                                                                                             27   registered to conduct business and is currently doing business in the State of Arizona.
                                                                                                             28
                                                                                                                     Case 3:19-cv-08012-JZB Document 1 Filed 01/15/19 Page 2 of 16



                                                                                                              1                                JURISDICTION AND VENUE
                                                                                                              2
                                                                                                                         3.     This Court has jurisdiction over the parties and subject matter set forth in this
                                                                                                              3
                                                                                                                  Complaint pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et
                                                                                                              4
                                                                                                              5   seq. (“Title VII”), and the Family and Medical Leave Act, 29 U.S.C. §§ 2601, et. seq.

                                                                                                              6   (“FMLA”).
                                                                                                              7
                                                                                                                         4.     This Court has federal question subject matter jurisdiction over Plaintiff’s
                                                                                                              8
                                                                                                                  claims pursuant to 28 U.S.C. § 1331 in that the claims set forth in this Complaint arise
                                                                                                              9
                                                                                                             10   under federal law.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          5.     Plaintiff’s state law claims are sufficiently related to her federal claims that
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  it forms the same case or controversy. This Court therefore has supplemental jurisdiction
                                                                                                             13
                                                                                                                  over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.
                                                                                                             14
                                                                                                             15          6.     The employment practices complained herein occurred in Yavapai County,

                                                                                                             16   Arizona.
                                                                                                             17
                                                                                                                         7.     The employment practices alleged to be unlawful were committed within,
                                                                                                             18
                                                                                                                  and had their primary effect in, the jurisdiction of the United States District Court for the
                                                                                                             19
                                                                                                             20   District of Arizona.

                                                                                                             21          8.     Plaintiff was, at all relevant times, an employee of Defendant.
                                                                                                             22
                                                                                                                         9.     At all relevant times, Defendant has continuously been an employer,
                                                                                                             23
                                                                                                                  employing fifteen or more employees within the meaning of Title VII and the Arizona Civil
                                                                                                             24
                                                                                                             25   Rights Act, A.R.S. §41-1461 et seq. (“ACRA”).

                                                                                                             26          10.    At all relevant times, Defendants have continuously been an employer of
                                                                                                             27   more than 50 employees, are an employer for the purposes of the FMLA, and are subject
                                                                                                             28
                                                                                                                  to FMLA requirements.
                                                                                                                     Case 3:19-cv-08012-JZB Document 1 Filed 01/15/19 Page 3 of 16



                                                                                                              1         11.       Plaintiff has exhausted all administrative and statutory prerequisites
                                                                                                              2
                                                                                                                  necessary to commence this action, and therefore jurisdiction is proper.
                                                                                                              3
                                                                                                                                                 FACTUAL ALLEGATIONS
                                                                                                              4
                                                                                                              5         12.       At all times relevant, Plaintiff, a female, was an employee of Defendant at

                                                                                                              6   their Sedona Summit location.
                                                                                                              7
                                                                                                                        13.       Plaintiff was consistently one of Defendant’s top performing Vacation
                                                                                                              8
                                                                                                                  Counselors.
                                                                                                              9
                                                                                                             10         14.       Plaintiff was qualified to perform the functions of her job and at all times
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   relevant performed them satisfactorily.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                        15.       During her employment with Defendant, Ms. King was discriminated
                                                                                                             13
                                                                                                                  against, degraded and humiliated by her male co-workers and in particular her Director of
                                                                                                             14
                                                                                                             15   Sales, James Shosted.

                                                                                                             16         16.       Defendant would treat male employees better than female employees.
                                                                                                             17
                                                                                                                        17.       Defendant would give preferential treatment to male employees when it
                                                                                                             18
                                                                                                                  came to selecting work schedules, requesting time off, and giving out awards to
                                                                                                             19
                                                                                                             20   salespersons.

                                                                                                             21         18.       For example, when the top salespersons would go on their reward trip, Mr.
                                                                                                             22
                                                                                                                  Shosted would only permit the male employees to take a vacation day to extend their trip.
                                                                                                             23
                                                                                                                        19.       Similarly, when it came time to request days off around the holidays the male
                                                                                                             24
                                                                                                             25   employees were given first priority over the female employees in selecting their days off.

                                                                                                             26         20.       During meetings, the male managers would utilize videos of male athletes
                                                                                                             27   working out or make references about males that would make Plaintiff and other female
                                                                                                             28
                                                                                                                  employees feel uncomfortable and excluded.
                                                                                                                     Case 3:19-cv-08012-JZB Document 1 Filed 01/15/19 Page 4 of 16



                                                                                                              1          21.    Defendant, and in particular Mr. Shosted, would speak to female employees
                                                                                                              2
                                                                                                                  differently including being more hostile and physically intimidating towards female
                                                                                                              3
                                                                                                                  employees than he would towards male employees.
                                                                                                              4
                                                                                                              5          22.    Beginning in November of 2017, Plaintiff requested and was approved by

                                                                                                              6   Defendant to utilize intermittent FMLA leave to care for her daughter who suffers from
                                                                                                              7
                                                                                                                  several medical conditions as a result of being drugged and raped at the age of 14.
                                                                                                              8
                                                                                                                         23.    Plaintiff often utilized intermittent FMLA in order to arrive to work a little
                                                                                                              9
                                                                                                             10   late or leave on short notice if her daughter was having an issue at school.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          24.    From November 2017 through March of 2018 it became clear that Mr.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  Shosted disapproved of Plaintiff’s use of FMLA leave.
                                                                                                             13
                                                                                                                         25.    On March 30, 2018, Mr. Shosted verbally berated and physically intimidated
                                                                                                             14
                                                                                                             15   Plaintiff during a one on one meeting in Mr. Shosted’s office. This verbal beratement and

                                                                                                             16   hostile confrontation lasted for hours.
                                                                                                             17
                                                                                                                         26.    Mr. Shosted confronted and berated Plaintiff because of her use of FMLA
                                                                                                             18
                                                                                                                  leave. Mr. Shosted accused Plaintiff of abusing FMLA, that her reason for using FMLA
                                                                                                             19
                                                                                                             20   was “bullshit”, and that her FMLA leave was costing Plaintiff and him money.

                                                                                                             21          27.    Mr. Shosted’s comments led Plaintiff to believe that her continued use of
                                                                                                             22
                                                                                                                  FMLA leave would result in adverse employment actions including a reduction of her
                                                                                                             23
                                                                                                                  paycheck.
                                                                                                             24
                                                                                                             25          28.    During this meeting, Mr. Shosted became visibly angry, started yelling, used

                                                                                                             26   profane language and made extreme and outrageous comments about Plaintiff and her
                                                                                                             27   daughter.
                                                                                                             28
                                                                                                                         29.    Mr. Shosted repeatedly stated that Plaintiff’s use of FMLA was “bullshit.”
                                                                                                                     Case 3:19-cv-08012-JZB Document 1 Filed 01/15/19 Page 5 of 16



                                                                                                              1          30.    Plaintiff attempted to explain to Mr. Shosted her daughter’s conditions and
                                                                                                              2
                                                                                                                  why she needed to utilize FMLA.
                                                                                                              3
                                                                                                                         31.    In response, Mr. Shosted shouted Plaintiff down and exclaimed that her
                                                                                                              4
                                                                                                              5   daughter’s PTSD and several other chronic stress related illnesses after being drugged and

                                                                                                              6   raped were “bullshit.”
                                                                                                              7
                                                                                                                         32.    Mr. Shosted went on to further belittle Plaintiff and dismiss her daughter’s
                                                                                                              8
                                                                                                                  medical conditions by stating that another male co-worker’s child had a real disability and
                                                                                                              9
                                                                                                             10   that Plaintiff did could not know what it was like for that male co-worker to deal with not
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   knowing whether the child will live or die because of an illness.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                         33.    Plaintiff again attempted to explain the severity of her daughter’s condition,
                                                                                                             13
                                                                                                                  that she did not have doorknobs in her home because she did not know if her daughter
                                                                                                             14
                                                                                                             15   might attempt to harm herself or have night terrors and flashbacks.

                                                                                                             16          34.    Again, Mr. Shosted exclaimed that Plaintiff’s daughters’ condition was
                                                                                                             17
                                                                                                                  “bullshit” and that, “all teenagers like to sleep in”, so there is no reason for her to adjust
                                                                                                             18
                                                                                                                  her work schedule.
                                                                                                             19
                                                                                                             20          35.    During this conversation Mr. Shosted also asserted that Plaintiff’s FMLA

                                                                                                             21   was running out and stated, “what are you going to do then?” in a threatening manner.
                                                                                                             22
                                                                                                                         36.    After about an hour of being berated, Plaintiff got up and attempted to leave.
                                                                                                             23
                                                                                                                  In response, Mr. Shosted threatened her stating “sit back down, I am still your boss and I
                                                                                                             24
                                                                                                             25   can write you up for insubordination.”

                                                                                                             26          37.    At the conclusion of the confrontation Mr. Shosted stood up, said happy
                                                                                                             27   birthday, and walked away.
                                                                                                             28
                                                                                                                         38.    Mr. Shosted’s conduct was so extreme and outrageous that it left Plaintiff in
                                                                                                                     Case 3:19-cv-08012-JZB Document 1 Filed 01/15/19 Page 6 of 16



                                                                                                              1   tears as a result of the severe emotional distress. Plaintiff felt victimized by Mr. Shosted
                                                                                                              2
                                                                                                                  because she is a single mom responsible for the care of a daughter with serious health issues
                                                                                                              3
                                                                                                                  as well as fearing for her own personal safety and future financial well-being.
                                                                                                              4
                                                                                                              5            39.   Mr. Shosted never berated a male employee for using intermittent FMLA

                                                                                                              6   leave.
                                                                                                              7
                                                                                                                           40.   Mr. Shosted would not have berated Plaintiff for using FMLA if she was a
                                                                                                              8
                                                                                                                  male.
                                                                                                              9
                                                                                                             10            41.   After the confrontation, Plaintiff was anxious and scared to be in the presence
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   of Mr. Shosted.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                           42.   As a result of Mr. Shosted’s conduct, Plaintiff had to seek medical treatment
                                                                                                             13
                                                                                                                  for her severe emotional distress.      Plaintiff was prescribed medications to treat her
                                                                                                             14
                                                                                                             15   symptoms.

                                                                                                             16            43.   After leaving the meeting, Plaintiff informed her other Manager, Kory, that
                                                                                                             17
                                                                                                                  she was scared of Mr. Shosted and wanted to transfer to a different one of Defendant’s
                                                                                                             18
                                                                                                                  properties in the Sedona area.
                                                                                                             19
                                                                                                             20            44.   Plaintiff then spent the next few days attempting to avoid Mr. Shosted or off

                                                                                                             21   of work.
                                                                                                             22
                                                                                                                           45.   On April 6, 2018, Plaintiff left a voicemail for Defendant’s HR department
                                                                                                             23
                                                                                                                  in an attempt to report Mr. Shosted’s conduct.
                                                                                                             24
                                                                                                             25            46.   On April 10, 2018, Plaintiff met with Defendant’s HR representative Cindy

                                                                                                             26   Maldonado and detailed what occurred on March 30, 2018.
                                                                                                             27            47.   During this conversation, Ms. Maldonado stated that if Los Abrigados
                                                                                                             28
                                                                                                                  Property Manager David Ramos was on board, Plaintiff could transfer to Defendant’s Los
                                                                                                                     Case 3:19-cv-08012-JZB Document 1 Filed 01/15/19 Page 7 of 16



                                                                                                              1   Abrigados property.
                                                                                                              2
                                                                                                                         48.     Later that day, Plaintiff confirmed with David Ramos that he approved of her
                                                                                                              3
                                                                                                                  transfer to the Los Abrigados property.
                                                                                                              4
                                                                                                              5          49.     Plaintiff and Mr. Ramos met with Ms. Maldonado and informed them of his

                                                                                                              6   approval. Ms. Maldonado then stated that all she would need to finalize the transfer was
                                                                                                              7
                                                                                                                  Mr. Shosted’s approval.
                                                                                                              8
                                                                                                                         50.     Plaintiff and Mr. Ramos then informed Mr. Shosted’s boss, Mr. Polsinelli, of
                                                                                                              9
                                                                                                             10   the Plaintiff’s intention to transfer to a different property.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          51.     In response, Mr. Polsinelli stated that he would not allow Plaintiff to transfer
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  and he did not care what situation had occurred in the workplace. Mr. Polsinelli further
                                                                                                             13
                                                                                                                  exclaimed that if there really was a reason to let her transfer that she would have to transfer
                                                                                                             14
                                                                                                             15   to Defendant’s Ridge property and not Los Abrigados.

                                                                                                             16          52.     Plaintiff attempted to explain to Mr. Polsinelli that she did have a situation
                                                                                                             17
                                                                                                                  and that she could not transfer to the Ridge because it was too far away from her daughter
                                                                                                             18
                                                                                                                  whom she had to care for. In response, Mr. Polsinelli raised his voice and stated, I don’t
                                                                                                             19
                                                                                                             20   care, that is too bad.

                                                                                                             21          53.     As a result of the severe emotional distress, Plaintiff went to her treating
                                                                                                             22
                                                                                                                  physician and was order off of work for 2 days.
                                                                                                             23
                                                                                                                         54.     On April 12, 2018, Plaintiff called Ms. Maldonado again and informed her
                                                                                                             24
                                                                                                             25   of what had transpired. During this phone call, Ms. Maldonado informed Plaintiff that she

                                                                                                             26   can either return to work at the Summit or take FMLA leave while they further investigate
                                                                                                             27   this matter.
                                                                                                             28
                                                                                                                         55.     When Plaintiff protested being put on unpaid FMLA leave for two to three
                                                                                                                     Case 3:19-cv-08012-JZB Document 1 Filed 01/15/19 Page 8 of 16



                                                                                                              1   weeks while Defendant investigated that issue, Ms. Maldonado stated that she could also
                                                                                                              2
                                                                                                                  use her paid vacation and leave time if she wished.
                                                                                                              3
                                                                                                                         56.    Plaintiff questioned Ms. Maldonado if it was appropriate to use FMLA in
                                                                                                              4
                                                                                                              5   this scenario since she was capable of working and vacation time because she was the

                                                                                                              6   victim of hostile actions towards her.
                                                                                                              7
                                                                                                                         57.    After this meeting, Plaintiff believed she had no choice but to remain off of
                                                                                                              8
                                                                                                                  work until Defendant concluded their investigation.
                                                                                                              9
                                                                                                             10          58.     On April 12, 2018, Plaintiff drafted a detailed report of Mr. Shosted’s
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   conduct and implored Defendant to provide assistance.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                         59.    Plaintiff explained in detail what Mr. Shosted had done to her and that she
                                                                                                             13
                                                                                                                  no longer felt safe working for him. Plaintiff pleaded with HR to provide a solution, such
                                                                                                             14
                                                                                                             15   as transferring her to Los Abrigados, so that she would not have to return to her abuser to

                                                                                                             16   take further abuse.
                                                                                                             17
                                                                                                                         60.    On April 16, 2018, after being required to take paid time off or FMLA leave
                                                                                                             18
                                                                                                                  for several days, Ms. Maldonado informed Plaintiff that she could be temporarily assigned
                                                                                                             19
                                                                                                             20   to Los Abrigados.

                                                                                                             21          61.    On April 17, 2018, Ms. Maldonado requested that Plaintiff meet with her
                                                                                                             22
                                                                                                                  before reporting to Los Abrigados for work.        During this meeting, Ms. Maldonado
                                                                                                             23
                                                                                                                  informed Plaintiff that she could no longer be temporarily assigned to Los Abrigados and
                                                                                                             24
                                                                                                             25   instead needed to transfer to the Ridge or return to the Summit under Mr. Shosted.

                                                                                                             26          62.    Plaintiff again explained to Ms. Maldonado that she could not transfer to the
                                                                                                             27   Ridge because of her daughter’s medical condition. Ms. Maldonado stated that she would
                                                                                                             28
                                                                                                                  look into the issue further.
                                                                                                                     Case 3:19-cv-08012-JZB Document 1 Filed 01/15/19 Page 9 of 16



                                                                                                              1          63.     Plaintiff remained off of work while exhausting all of her paid time off and
                                                                                                              2
                                                                                                                  or utilizing unpaid FMLA leave for over 45 days without Defendant reporting to her the
                                                                                                              3
                                                                                                                  findings of their investigation or returning her to work in a safe environment.
                                                                                                              4
                                                                                                              5          64.     During this time, Plaintiff was unable to earn salary or commission and was

                                                                                                              6   not paid for any of her residual commissions.
                                                                                                              7
                                                                                                                         65.     By forcing Plaintiff to take unpaid leave Defendant terminated her
                                                                                                              8
                                                                                                                  employment.
                                                                                                              9
                                                                                                             10          66.     Mr. Shosted has a long history of discriminatory and inappropriate conduct
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   in the workplace.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                         67.     Defendant was aware of numerous complaints made against Mr. Shosted
                                                                                                             13
                                                                                                                  regarding his offensive and illegal conduct in the workplace.
                                                                                                             14
                                                                                                             15          68.     Upon information and belief, Defendant had even removed Mr. Shosted from

                                                                                                             16   their Sedona properties following prior reports of his discriminatory, threatening, and
                                                                                                             17
                                                                                                                  inappropriate conduct.
                                                                                                             18
                                                                                                                         69.     Despite knowing that Mr. Shosted engaged in discriminatory, threatening
                                                                                                             19
                                                                                                             20   and inappropriate conduct, Defendant continued to employ him and expose other

                                                                                                             21   employees, including Plaintiff, to discriminatory practices, threatening behavior and
                                                                                                             22
                                                                                                                  extreme and outrageous conduct.
                                                                                                             23
                                                                                                                         70.     Despite her diligent efforts, Ms. King has been unable to secure comparable
                                                                                                             24
                                                                                                             25   employment since her employment was unlawfully severed by Defendant.

                                                                                                             26          71.     As a result of Defendant’s conduct, Plaintiff has been damaged in an amount
                                                                                                             27   to be proven at trial.
                                                                                                             28
                                                                                                                    Case 3:19-cv-08012-JZB Document 1 Filed 01/15/19 Page 10 of 16



                                                                                                              1                                COUNT I
                                                                                                                            GENDER DISCRIMINATION IN VIOLATION OF TITLE VII
                                                                                                              2
                                                                                                              3          72.     Plaintiff reasserts and realleges each and every paragraph, supra, as if
                                                                                                              4   restated herein.
                                                                                                              5
                                                                                                                         73.     Plaintiff belongs to a protected class in that she is a female.
                                                                                                              6
                                                                                                                         74.     Plaintiff was qualified for her position as a Vacation Counselor.
                                                                                                              7
                                                                                                              8          75.     Plaintiff was subjected to an adverse term of employment including
                                                                                                              9   termination.
                                                                                                             10
                                                                                                                         76.     Other employees outside of Plaintiff’s protected class were treated more
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                                  favorably.
                                                                                                             12
                                                                                                             13          77.     Moreover, Plaintiff was subjected to a hostile work environment by
                                                                                                             14   Defendant because of her gender.
                                                                                                             15
                                                                                                                         78.     Plaintiff was subjected to gender-based discriminatory conduct that was
                                                                                                             16
                                                                                                                  unwelcome and sufficiently severe or pervasive to alter the conditions of Plaintiff’s
                                                                                                             17
                                                                                                             18   employment.
                                                                                                             19          79.     Defendant knew or should have known that Plaintiff was experiencing
                                                                                                             20
                                                                                                                  gender discrimination and failed to take remedial action to prevent or promptly correct the
                                                                                                             21
                                                                                                                  harassment.
                                                                                                             22
                                                                                                             23          80.     Defendant is vicariously liable for the hostile work environment created by

                                                                                                             24   Plaintiff’s supervisors and co-workers.
                                                                                                             25
                                                                                                                         81.     As a result, Plaintiff was harmed in an amount to be proven at trial.
                                                                                                             26
                                                                                                                                                   COUNT II
                                                                                                             27                      RETALIATION IN VIOLATION OF TITLE VII
                                                                                                             28
                                                                                                                         82.     Plaintiff reasserts and realleges each and every paragraph, supra, as if
                                                                                                                    Case 3:19-cv-08012-JZB Document 1 Filed 01/15/19 Page 11 of 16



                                                                                                              1   restated herein.
                                                                                                              2
                                                                                                                         83.    Plaintiff engaged in protected conduct when she made complaints to
                                                                                                              3
                                                                                                                  Defendant opposing discrimination against her
                                                                                                              4
                                                                                                              5          84.    Because of her complaints, Plaintiff was subjected to adverse employment

                                                                                                              6   actions including, inter alia, termination.
                                                                                                              7
                                                                                                                         85.    As a result, Plaintiff was harmed in an amount to be proven at trial.
                                                                                                              8
                                                                                                                                              COUNT III
                                                                                                              9            GENDER DISCRIMINATION IN VIOLATION OF THE ACRA
                                                                                                             10
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          86.    Plaintiff reasserts and realleges each and every paragraph, supra, as if
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  restated herein.
                                                                                                             13
                                                                                                                         87.    The Arizona Civil Rights Act, A.R.S. §41-1463(B)(1)(2), prohibits
                                                                                                             14
                                                                                                             15   discrimination on the basis of sex.

                                                                                                             16          88.    Plaintiff belongs to a protected class in that she is a female.
                                                                                                             17
                                                                                                                         89.    Plaintiff was subjected to an adverse term of employment, including
                                                                                                             18
                                                                                                                  discrimination and termination because of her sex.
                                                                                                             19
                                                                                                             20          90.    Other employees outside of Plaintiff’s protected class were treated more

                                                                                                             21   favorably.
                                                                                                             22
                                                                                                                         91.    Plaintiff was subjected to a hostile work environment by Defendant because
                                                                                                             23
                                                                                                                  of her sex.
                                                                                                             24
                                                                                                             25          92.    Plaintiff was subjected to sex-based discriminatory conduct that was

                                                                                                             26   unwelcome and sufficiently severe or pervasive to alter the conditions of Plaintiff’s
                                                                                                             27   employment.
                                                                                                             28
                                                                                                                         93.    Defendant knew or should have known that Plaintiff was experiencing sex-
                                                                                                                    Case 3:19-cv-08012-JZB Document 1 Filed 01/15/19 Page 12 of 16



                                                                                                              1   based discrimination and failed to take remedial action to prevent or promptly correct the
                                                                                                              2
                                                                                                                  harassment.
                                                                                                              3
                                                                                                                         94.    Defendant is vicariously liable for the hostile work environment created by
                                                                                                              4
                                                                                                              5   its employees.

                                                                                                              6          95.    Plaintiff’s working conditions were so intolerable, as a result of the unlawful
                                                                                                              7
                                                                                                                  discrimination and harassment, that a reasonable person would have been forced to resign.
                                                                                                              8
                                                                                                                         96.    Plaintiff reasserts and realleges each and every paragraph, supra, as if
                                                                                                              9
                                                                                                             10   restated herein.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          97.    As a result, Plaintiff was harmed in an amount to be proven at trial.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                                                    COUNT IV
                                                                                                             13                       RETALIATION IN VIOLATION OF THE ACRA
                                                                                                             14          98.    Plaintiff reasserts and realleges each and every paragraph, supra, as if
                                                                                                             15
                                                                                                                  restated herein.
                                                                                                             16
                                                                                                                         99.    The Arizona Civil Rights Act, A.R.S. §41-1464(A) prohibits retaliation
                                                                                                             17
                                                                                                             18   against an employee who opposes a practice forbidden by the ACRA.
                                                                                                             19          100.   Plaintiff belongs to a protected class in that she is a woman.
                                                                                                             20
                                                                                                                         101.   Plaintiff engaged in protected conduct when she made complaints to
                                                                                                             21
                                                                                                                  Defendant opposing discrimination against her.
                                                                                                             22
                                                                                                             23          102.   Because of her complaints, Plaintiff was subjected to adverse employment

                                                                                                             24   actions including, inter alia, assault and termination.
                                                                                                             25
                                                                                                                         103.   Plaintiff’s working conditions were so intolerable, as a result of the unlawful
                                                                                                             26
                                                                                                                  discrimination, harassment and retaliation, that a reasonable person would have been
                                                                                                             27
                                                                                                             28   forced to resign.

                                                                                                                         104.   As a result, Plaintiff was harmed in an amount to be proven at trial.
                                                                                                                    Case 3:19-cv-08012-JZB Document 1 Filed 01/15/19 Page 13 of 16



                                                                                                              1                                     COUNT V
                                                                                                                                  INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                                                                                              2
                                                                                                              3          105.   Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                                              4   set forth herein.
                                                                                                              5
                                                                                                                         106.   At all relevant times, Mr. Shosted was an employee of Defendant.
                                                                                                              6
                                                                                                                         107.   At all relevant times, Mr. Shosted was acting in the course and scope of his
                                                                                                              7
                                                                                                              8   duties as an employee or agent of Defendant.
                                                                                                              9          108.   Mr. Shosted’s conduct was intentional or reckless.
                                                                                                             10
                                                                                                                         109.   Mr. Shosted’s conduct was extreme and outrageous.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                                         110.   Mr. Shosted’s conduct was intentional or reckless.
                                                                                                             12
                                                                                                             13          111.   Mr. Shosted intended to cause emotional distress or recklessly disregard the
                                                                                                             14   near certainty that such distress will result from his conduct.
                                                                                                             15
                                                                                                                         112.   Mr. Shosted’s conduct caused Plaintiff severe emotional distress.
                                                                                                             16
                                                                                                                         113.   As a result, Plaintiff was damaged in an amount to be proven at trial.
                                                                                                             17
                                                                                                             18                                         COUNT VI
                                                                                                                                            NEGLIGENT SUPERVISION/RETENTION
                                                                                                             19
                                                                                                             20          114.   Plaintiff incorporates by reference all of the above allegations as though fully

                                                                                                             21   set forth herein.
                                                                                                             22
                                                                                                                         115.   At all relevant times, Mr. Shosted was an employee of Defendant.
                                                                                                             23
                                                                                                                         116.   Defendant owed a duty to exercise reasonable care in the supervision and
                                                                                                             24
                                                                                                             25   retention of Defendant.

                                                                                                             26          117.   Defendant was negligent or reckless in the supervision of Mr. Shosted.
                                                                                                             27          118.   Defendant was negligent or reckless in permitting, or failing to prevent,
                                                                                                             28
                                                                                                                  negligent or other tortious conduct by its employee Mr. Shosted, upon the premises owned
                                                                                                                    Case 3:19-cv-08012-JZB Document 1 Filed 01/15/19 Page 14 of 16



                                                                                                              1   or under the control of Defendant.
                                                                                                              2
                                                                                                                         119.    Defendant knew or should have known Defendant was discriminating against
                                                                                                              3
                                                                                                                  employees including Plaintiff and engaged in other tortious conduct towards employees
                                                                                                              4
                                                                                                              5   including Plaintiff.

                                                                                                              6          120.    Defendant failed to prevent Mr. Shosted from discriminating against Plaintiff
                                                                                                              7
                                                                                                                  and engaging in other tortious conduct towards Plaintiff.
                                                                                                              8
                                                                                                                         121.    Defendant negligent supervision and retention of Mr. Shosted was a
                                                                                                              9
                                                                                                             10   proximate cause of Plaintiff’s injuries.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          122.    As a result, Plaintiff was damaged in an amount to be proven at trial.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                                           COUNT VII
                                                                                                             13    INTERFERENCE IN VIOLATION OF THE FAMILY MEDICAL LEAVE ACT
                                                                                                             14           123. Plaintiff reasserts and realleges each and every allegation in this complaint as
                                                                                                             15
                                                                                                                  if fully set forth herein.
                                                                                                             16
                                                                                                                          124. It is unlawful for an employer to interfere with, restrain, or deny the exercise
                                                                                                             17
                                                                                                             18   of any right under the FMLA, 29 U.S.C. § 2615.
                                                                                                             19           125. Defendant employs more than 50 employees and as such, is an employer for
                                                                                                             20
                                                                                                                  purposes of FMLA, subject to FMLA requirements.
                                                                                                             21
                                                                                                                          126. Plaintiff was an “eligible employee” entitled to take leave pursuant to the
                                                                                                             22
                                                                                                             23   FMLA.

                                                                                                             24           127. Plaintiff provided sufficient notice of her need to take leave under the FMLA.
                                                                                                             25
                                                                                                                          128. Defendant interfered with Plaintiff’s medical leave by verbally berating her
                                                                                                             26
                                                                                                                  and threatening her for utilizing FMLA leave as well as mandating that she exhausts her
                                                                                                             27
                                                                                                             28   FMLA leave for events that did not qualify for FMLA leave.

                                                                                                                          129. As a direct, intentional, and willful consequence of such illegal conduct,
                                                                                                                    Case 3:19-cv-08012-JZB Document 1 Filed 01/15/19 Page 15 of 16



                                                                                                              1   Plaintiff suffered adverse employment actions including, inter alia, being verbally
                                                                                                              2
                                                                                                                  harassed, place on leave without pay and termination.
                                                                                                              3
                                                                                                                          130. Plaintiff is entitled to recover damages against Defendants in an amount to
                                                                                                              4
                                                                                                              5   be proven at trial.

                                                                                                              6                                         COUNT VIII
                                                                                                                                              RETALIATION IN VIOLATION OF THE
                                                                                                              7
                                                                                                                                                FAMILY MEDICAL LEAVE ACT
                                                                                                              8
                                                                                                                          131. Plaintiff reasserts and realleges each and every allegation in this complaint
                                                                                                              9
                                                                                                             10   as if fully set forth herein.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11           132. Defendants employ more than 50 employees and as such, are an employer
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  for purposes of the FMLA, subject to FMLA requirements.
                                                                                                             13
                                                                                                                          133. Plaintiff was an “eligible employee” and entitled to take leave pursuant to
                                                                                                             14
                                                                                                             15   the FMLA.

                                                                                                             16           134. Plaintiff has a “serious health condition” as defined by the FMLA and was
                                                                                                             17
                                                                                                                  incapacitated as a result of that condition.
                                                                                                             18
                                                                                                                          135. Plaintiff exercised her rights under the FMLA.
                                                                                                             19
                                                                                                             20           136. Defendant discriminated and retaliated against Plaintiff by, inter alia,

                                                                                                             21   verbally harassing, threatening, and terminating her employment.
                                                                                                             22
                                                                                                                          137. As a direct, intentional, and willful consequence of such illegal conduct,
                                                                                                             23
                                                                                                                  Plaintiff suffered adverse employment actions including, inter alia, termination of
                                                                                                             24
                                                                                                             25   employment.

                                                                                                             26           138. Plaintiff is entitled to recover damages against Defendants in an amount to
                                                                                                             27   be proven at trial.
                                                                                                             28
                                                                                                                    Case 3:19-cv-08012-JZB Document 1 Filed 01/15/19 Page 16 of 16



                                                                                                              1                       CONCLUSION AND PRAYER FOR RELIEF
                                                                                                              2
                                                                                                                        WHEREFORE, Plaintiff prays that this Court order such relief as is necessary to
                                                                                                              3
                                                                                                                  make her whole, including, without limitation:
                                                                                                              4
                                                                                                              5         A.     Declaring the acts and practices complained of herein are in violation of Title

                                                                                                              6                VII, FMLA, the ACRA and Arizona state law;
                                                                                                              7
                                                                                                                        B.     An award of damages for all counts in an amount to be proven at trial;
                                                                                                              8
                                                                                                                        C.     An award of compensatory and punitive damages in an amount to be proven
                                                                                                              9
                                                                                                             10                at trial;
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11         D.     An award of back pay and front pay (deferring to Title VII remedial structure
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                               allowing award of back pay and other equitable relief (see 42 U.S.C. § 2000e-
                                                                                                             13
                                                                                                                               5(g)(1));
                                                                                                             14
                                                                                                             15         E.     Pre- and post-judgment interest;

                                                                                                             16         F.     Reasonable attorneys’ fees, costs and other expenses; and
                                                                                                             17
                                                                                                                        G.     Any other remedies or judgments deemed just and equitable by this court.
                                                                                                             18
                                                                                                                                                      JURY DEMAND
                                                                                                             19
                                                                                                             20         Plaintiff hereby demands a trial by jury of all issues so triable.

                                                                                                             21                        RESPECTFULLY SUBMITTED January 15, 2019.
                                                                                                             22
                                                                                                                                                            ZOLDAN LAW GROUP, PLLC
                                                                                                             23
                                                                                                                                                       By: /s/ James Weiler
                                                                                                             24                                             14500 N. Northsight Blvd, Suite 133
                                                                                                             25                                             Scottsdale, AZ 85260
                                                                                                                                                            Attorneys for Plaintiff
                                                                                                             26
                                                                                                             27
                                                                                                             28
